Name: Commission Regulation (EC) No 1312/97 of 8 July 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing;  consumption;  management
 Date Published: nan

 Avis juridique important|31997R1312Commission Regulation (EC) No 1312/97 of 8 July 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products Official Journal L 180 , 09/07/1997 P. 0008 - 0010COMMISSION REGULATION (EC) No 1312/97 of 8 July 1997 amending Regulation (EC) No 3582/93 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products (1), and in particular Article 4 thereof,Whereas Article 4 (4) (b) of Commission Regulation (EC) No 3582/93 of 21 December 1993 on detailed rules for the application of Council Regulation (EEC) No 2073/92 on promoting consumption in the Community and expanding the markets for milk and milk products (2), as last amended by Regulation (EC) No 750/97 (3), provides that applications for funding under the Regulation shall be valid only where they are accompanied by a written undertaking to commission an assessment study, at the applicant's expense, if this is requested by the Commission or by the competent body;Whereas, in the light of experience, and to ensure a uniform approach with promotion measures for other agricultural products, these provisions should be modified; whereas evaluation studies should be carried out on all contracts for promotion measures; whereas the assessment studies should be considered a part of the measures in the programme and, as a consequence, should be financed under the same conditions as other planned measures; whereas the assessment study should be executed by an independent body selected by the competent authority after prior approval by the Commission;Whereas, as a result of the latest enlargement of the European Community, the Annex comprising the list of competent bodies pursuant to Article 4 (2) must be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 3582/93 is hereby amended as follows:1. Article 4 (4) (b) is replaced by the following:'(b) to forward to the competent authority and to the Commission the results of an assessment study which shall be executed by an independent body selected by the competent authority after prior approval by the Commission; the assessment study shall be financed under the same conditions as other planned measures;`2. the Annex is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 215, 30. 7. 1992, p. 67.(2) OJ No L 326, 28. 12. 1993, p. 23.(3) OJ No L 110, 26. 4. 1997, p. 28.ANNEX LIST OF COMPETENT BODIES PURSUANT TO ARTICLE 4 (2) >TABLE>